Citation Nr: 1517846	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an extraschedular rating for the service-connected residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in relevant part, reduced the Veteran's rating from 100 percent to a 40 percent disability for his service-connected residuals of prostate cancer, effective November 1, 2008.  

In May 2008 and March 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Transcripts of the hearings have been associated with the claims file.  

In October 2011, the Board remanded the claim for additional development, specifically, the scheduling of a VA examination.  Based on results from the December 2011 VA examination, the RO granted a 60 percent disability rating, effective December 20, 2011, for the service-connected residuals of prostate cancer.  See the July 2012 rating decision.  The issue remained before the Board because the increased rating assigned was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  

In a December 2013 decision, the Board granted a 60 percent rating, effective November 1, 2008, for the service-connected residuals of prostate cancer, and denied referral of the increased rating claim on an extraschedular basis under 38 C.F.R. § 3.21(b).  The award was effectuated by the RO in a January 2014 rating decision.  The Veteran appealed the December 2013 Board decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Memorandum Decision, the Court set aside the Board's decision as to the extraschedular component of the increased rating claim under 38 C.F.R. § 3.321(b) and remanded the matter for reconsideration.  The Court affirmed the remainder of the Board's decision.  Therefore, the sole matter before the Board on remand from the Court is the issue of entitlement to an extraschedular rating for the service-connected residuals of prostate cancer.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the January 2014 rating decision, the August 2014 Appellant's Brief, the November 2014 Appellee's Brief, the January 2015 Appellant's Reply Brief, and the March 2015 Appellant's Brief from the Veteran's representative.  The Virtual VA e-folder does not contain any additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the concerns expressed by the Court in the February 2015 Memorandum Decision, a remand is warranted for referral of the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating for the service-connected residuals of prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's increased rating claim for his service-connected residuals of prostate cancer to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014).  Associate any decision or memoranda issued by the Under Secretary for Benefits or the Director of Compensation and Pension Service with the claims file or electronic file.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


